F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          October 14, 2005
                                  TENTH CIRCUIT
                                                                           Clerk of Court

 SEYED A. NAZARINIA,

               Plaintiff-Appellant,                     No. 05-4074
          v.                                           District of Utah
 WASHINGTON MUTUAL BANK,                        (D.C. No. 04-CV-1119-DB)
 INC.,

               Defendant-Appellee.


                             ORDER AND JUDGMENT         *




Before SEYMOUR , HARTZ , and McCONNELL , Circuit Judges.


      In the summer of 1998, Plaintiff-Appellant Seyed Nazarinia took out a

home mortgage loan with Defendant-Appellee Washington Mutual Bank. On June

5, 2000, Plaintiff filed a complaint with the Utah Anti-Discrimination and Labor



      *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument.    This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
Division (“the Division”) alleging discriminatory and predatory practices in

connection with the mortgage transaction, in violation of various state and federal

laws. The Division conducted an evidentiary hearing and issued an order finding

“no reasonable cause” for Plaintiff’s claims. On January 12, 2004, Plaintiff filed

a complaint in the Third District Court of Utah, alleging the same violations. The

state court held a hearing at which Plaintiff appeared, and then dismissed the

complaint on the merits. Plaintiff appealed, and the Third District Court decision

was affirmed by the Utah Court of Appeals, in a memorandum decision dated

November 4, 2004.

       Plaintiff filed the instant case in federal court on December 7, 2004. The

district court dismissed the action on res judicata grounds, finding that both

plaintiff and defendant were parties to the state court litigation, that the claims

presented in state court were based on the same financing transactions and the

same statutes as those presented in this case, and that the state court proceeding

ended in a dismissal.   See Snyder v. Murray City Corp.    , 73 P.3d 325, 332 (Utah

2003) (setting forth the elements required for res judicata). Plaintiff’s largely

incomprehensible brief in this Court provides no reason to question the district

court’s decision. Because Plaintiff is proceeding pro se, we    have liberally

construed his pleadings in compliance with Haines v. Kerner, 404 U.S. 519, 520

(1972), but even so, can detect no meritorious argument. In our legal system,


                                           -2-
litigants are entitled to their day in court, but when they have litigated and lost in

state court, they are not entitled to a do-over in federal court. We therefore

AFFIRM the judgment of the United States District Court for the District of Utah

for the reasons stated in its Order of Dismissal.

                                                 Entered for the Court,

                                                 Michael W. McConnell
                                                 Circuit Judge




                                           -3-